Title: From Abigail Smith Adams to John Quincy Adams, 29 July 1812
From: Adams, Abigail Smith
To: Adams, John Quincy



my dear son
Quincy July 29th 1812.

Mr Benjamin Beal jun’r Who has long resided in France, returnd last Winter upon a visit to his Family here as he connected himself in France, his stay here has been Short, and he is now going back in a  to Liverpool, and from thence to France
I request him to take this Letter for you, which I shall place under-cover to Mr Barlow our Minister in France that he may forward it to you by the first conveyance
The declaration of War by the United States against Great Britain, the necessity for which is deplored, renders the communication between us so hazardous, that I despair of hearing from you or conveying intelligence to you
In this Situation of the Country, you will not expect that my Letter should contain any other intelligence than that which is of a domestic Nature.
your Father and myself are in as good health as our Age will permit, your Sons are also well—I have been dissapointed in a visit which I expected to have made to them, before your Sister left me. I hope however to see them soon—We have not any Letters from you of a later date than the 4th March, and we wait in anxious expectation  of hearing. I have written to you by various opportunities—and I could now fill many pages with subjects which ought to come to your knowledge of a political nature, if I did not feel myself restrained by the desire I have, that this Letter may reach you, as it contains no Subject, to gratify the curiosity of any one and can be only interesting to yourself as a testimony of the health of your Friends—
Col Smith came last week, accompanied by mrs Adams his Sister Nancy and Abbe—in return, he will take back your Sister & Caroline and his sister Nancy, whose health has been much impared by greif for the loss of her Mother—I cannot but regret that necessity, which places them at such a Distance from me. Caroline, without being Handsome, is all in manners disposition habits and principles that a Lovely woman ought to be, united with personal care and elegance of manners. It is something, than Beauty dearer
yet is this Lovely flower destined to Bloom in the wilderness, and Shed her Sweetness in Seclusion from the world—and that without repineing, or a single expression that she wishd it otherways—
your sister returns in good health—and without any further apprehensions from the cause, which gave so just allarm to her Friends—
your Brothers Eldest Daughter is just recovering from a severe and dangerous attack of the Scarlet fever, she cannot yet stand upon her feet or sit up.
From Washington I heard last week—Mrs Pyre had recovered from her late indisposition—Similar to those which have so frequently brought mrs Adams low. mr Hellens eldest son had been sick of a fever, but was recovering Adelaide not yet married—but soon to be so
I heard also from Mr Johnson at N’orleans he was well and doing well
all our Family request to be rememberd to you in which they are joined / By your Ever affectionate / Mother
A A